  Case: 1:19-cv-07915 Document #: 29 Filed: 05/12/20 Page 1 of 17 PageID #:702




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

T.K., THROUGH HER MOTHER SHERRI
LESHORE, and A.S., THROUGH HER
MOTHER, LAURA LOPEZ, individually and
on behalf of all others similarly situated,
                                              Case No. 1:19-cv-07915
                 Plaintiffs,
      v.                                      Hon. John Robert Blakey

BYTEDANCE TECHNOLOGY CO., LTD.,               Mag. Hon. M. David Weisman
MUSICAL.LY INC., MUSICAL.LY THE
CAYMAN ISLANDS CORPORATION,
and TIKTOK INC.,

                 Defendants.



           CLASS COUNSEL’S MOTION FOR ATTORNEYS’ FEES,
      COSTS, AND SERVICE AWARDS, AND MEMORANDUM IN SUPPORT
     Case: 1:19-cv-07915 Document #: 29 Filed: 05/12/20 Page 2 of 17 PageID #:703




I.     INTRODUCTION

       On December 19, 2019, this Court preliminarily approved a proposed class action

settlement between Plaintiffs T.K., through her mother Sherri Leshore, and A.S., through her

mother Laura Lopez, (“Plaintiffs”) and Defendants Bytedance Technology Co., Ltd., Musical.ly

Inc., Musical.ly the Cayman Islands Corporation, and Tiktok Inc., (“Defendants”). See Prelim.

Order, ECF No. 13. Class Counsel’s efforts created a $1,100,000, non-reversionary common fund

for the benefit of a Settlement Class consisting of an estimated 6,000,000 persons who registered

for or used the Musical.ly and/or TikTok software application when under the age 13 and their

parents and/or legal guardians.

       Class Counsel have zealously prosecuted Plaintiffs’ claims, achieving the landmark

settlement only after extensive research and informal discovery; protracted negotiations and brief

exchanges prior to mediation; participating in an all-day mediation with respected mediator

Gregory P. Lindstrom of Philips ADR in Palo Alto, California; and spending subsequent weeks

finalizing the terms of the Settlement Agreement.

       As compensation for the substantial benefit conferred upon the Settlement Class, Class

Counsel respectfully move the Court for an award of attorneys’ fees of $363,000, which represents

33% of the Settlement Fund. Class Counsel additionally seek reimbursement of their out-of-pocket

costs of $13,082.50 incurred in prosecuting the case. This request should be approved because (1)

it represents the market rate for this type of settlement, and (2) represents a reasonable and

appropriate amount in light of the substantial risks presented in prosecuting this first-of-its-kind

action, the quality and extent of work conducted, and the stakes of the case. Class Counsel also

respectfully move the Court for an award of $2,500.00 to each of the two Plaintiffs for their work

on behalf of the Class.




                                                -1-
      Case: 1:19-cv-07915 Document #: 29 Filed: 05/12/20 Page 3 of 17 PageID #:704




II.     PROCEDURAL BACKGROUND

        Plaintiffs, through their counsel, first sent a demand letter and draft complaint to

Defendants in June 2019 alleging violations of the privacy rights of the Plaintiffs in connection

with the operation of Defendants’ video social networking platform and software application (the

“App.”). The gravamen of the threatened action was Defendants’ alleged collection and use of

children’s personally identifiable information and/or viewing data through the App. See generally,

Compl., ECF No. 1. The following is a summary of the specific allegations made by Plaintiffs:1

        Since at least 2014, Defendants have operated the App., providing a platform for users to

create videos and then synchronize them with music or audio clips from various music libraries.

Compl. ¶ 18. The App. is free to download from Apple’s App Store, Google Play, and the Amazon

Appstore. Id.

        To register for the App., users provided their email address, phone number, username, first

and last name, short bio, and a profile picture. Between December 2015 and October 2016,

Plaintiffs allege that Defendants also collected geolocation information from users of the App.,

which, Plaintiffs contend, enabled Defendants and other users of the App. to identify where a user

was located. Id. at ¶ 19.

        Plaintiffs allege that a percentage of the App. users were under the age of thirteen, and that

Defendants had actual knowledge they were collecting personally identifiable information and/or

viewing data from children without parental consent. Id. at ¶¶ 18-51. According to Plaintiffs’

Complaint, Defendants did not request age information for users of the App. prior to July 2017.




1
  Sections of this brief discussing issues that have not changed since Plaintiffs filed Plaintiffs’
Unopposed Motion for Preliminary Approval of Class Action Settlement have been adapted from
Plaintiffs’ memorandum in support of preliminary approval.


                                                 -2-
    Case: 1:19-cv-07915 Document #: 29 Filed: 05/12/20 Page 4 of 17 PageID #:705




Plaintiffs further allege that portions of the App.’s content were directed at and strongly appealed to

children under the age of thirteen. Compl. ¶¶ 18-51.

       Plaintiffs assert that these acts and omissions resulted in violations of state and federal law.

See generally, Compl. Indeed, in February of 2019, the Federal Trade Commission (“FTC”) filed

a complaint against Defendants for violations of the Children’s Online Privacy Protection Act

(“COPPA”) in connection with the App. Subsequent to filing the FTC complaint, Defendants

agreed to pay civil penalties in the amount of $5.7 million to settle the allegations that the company

illegally collected personally identifiable information from children in violation of COPPA. At the

time, the settlement was the largest civil penalty ever obtained by the FTC in a children’s privacy

case. In addition to the monetary penalty, the settlement also required Defendants to comply with

COPPA going forward and to take offline all videos made by children under the age of thirteen.

See Compl. ¶¶ 18-51.

       From Plaintiffs’ perspective, although the FTC settlement was a boon for COPPA

enforcement, it still did not provide relief to the millions of consumers alleged to have been harmed

by Defendants’ conduct. See Pls.’ Unopposed Mot. for Prelim. Approval (“Prelim. Mot.”) at Ex.

1, Decl. of Gary E. Mason in Supp. of Pls.’ Mot. for Prelim. Approval ¶¶ 11-12, ECF No. 5-1

(“Mason MPA Decl.”).

       Accordingly, Plaintiffs set out to seek relief on behalf of a nationwide class of consumers

affected by the alleged conduct. Through their Counsel, Plaintiffs started with a letter to

Defendants, attached to a draft complaint alleging claims of intrusion upon seclusion and violation

of various state consumer protection statutes. Mason MPA Decl. ¶ 3. Thereafter, Plaintiffs’ counsel

also informed Defendants’ counsel that should the case proceed, they would be adding an

additional nationwide claim under the Video Privacy Protection Act (“VPPA”), 18 U.S.C. § 2710,

et seq. Mason MPA Decl. ¶ 14.


                                                 -3-
       Case: 1:19-cv-07915 Document #: 29 Filed: 05/12/20 Page 5 of 17 PageID #:706




         Between June 3, 2019 and October 22, 2019, Plaintiffs’ counsel and Defendants’ counsel

engaged in substantial informal discovery and information sharing concerning (i) the claims and

potential defenses at issue in Plaintiffs’ Complaint; (ii) the size of the potential class contemplated

in the Complaint; and (iii) the suitability for class treatment of Plaintiffs’ claims. This substantial

informal discovery process allowed the Parties to thoroughly investigate their claims and defenses

and evaluate the strengths and weaknesses of their respective cases. After months-long

negotiations, the Parties agreed to participate in an all-day mediation with Gregory Lindstrom of

Phillips ADR, a highly-respected mediator, that resulted in this Agreement—pursuant to a

mediator’s proposal—to settle the Civil Actions on a class-wide basis. Mason MPA Decl. ¶¶ 13-

19.

III.     THE SETTLEMENT

         The Settlement requires Defendants to pay $1,100,000 for the benefit of a Settlement Class

comprised of an estimated 6,000,000 persons who registered for or used the Musical.ly and/or

TikTok software application when under the age 13 and their parents and/or legal guardians. See

Prelim. Mot. at Ex. 2, Settlement Agreement ¶ 2.3. (“Agr.”), ECF No. 5-1.

         Each Class Member was entitled to submit a claim for a pro rata share of the Settlement

Fund less the cost of Settlement Administration Expenses, Class Counsel’s fees and expenses, and

any Incentive Award the Court may award. Agr. ¶ 6.1. The Settlement is completely non-

reversionary—all unclaimed or undistributed amounts remaining in the Settlement Fund after all

payments under the Settlement Agreement will, to the extent administratively feasible, be

redistributed to the Settlement Class or, if not administratively feasible, to a Court-approved cy

pres recipient. Id. Notice and administration through Angeion Group is expected to cost

approximately $268,000. See Decl. of Steven Weisbrot, Esq. ¶ 14, ECF No. 28-2 (“Weisbrot MFA

Decl.”), filed with Plaintiffs’ Unopposed Motion for Final Approval of Class Action Settlement.


                                                 -4-
      Case: 1:19-cv-07915 Document #: 29 Filed: 05/12/20 Page 6 of 17 PageID #:707




The Claims Administrator estimates that the average payment amount will be over $7.00 per

household. Weisbrot MFA Decl. ¶ 5.

IV.     LEGAL STANDARD FOR ATTORNEY’S FEE DECISIONS

        The Seventh Circuit requires courts to determine class action attorneys’ fees by “[d]oing

their best to award counsel the market price for legal services, in light of the risk of nonpayment

and the normal rate of compensation in the market at the time.” In re Synthroid Mkt. Litig., 264

F.3d 712, 718 (7th Cir. 2001) (“Synthroid I”) (collecting cases). In this context, “at the time” is at

the start of the case: The Court must “estimate the terms of the contract that private plaintiffs would

have negotiated with their lawyers, had bargaining occurred at the outset of the case (that is, when

the risk of loss still existed).” Id. That is so because “[t]he best time to determine this rate is the

beginning of the case, not the end (when hindsight alters of the perception of the suit’s riskiness,

and sunk costs make it impossible for the lawyers to walk away if the fee is too low). This is what

happens in actual markets.” Id.

        The “common fund” doctrine applies where, as here, litigation results in the recovery of a

certain and calculable fund on behalf of a group of beneficiaries. The Seventh Circuit and other

federal courts have long recognized that when counsel’s efforts result in the creation of a common

fund that benefits the plaintiff and unnamed class members, counsel have a right to be compensated

from that fund for their successful efforts in creating it. See Boeing Co. v. Van Gemert, 444 U.S.

472, 478 (1980) (“[A] lawyer who recovers a common fund . . . is entitled to a reasonable attorneys’

fee from the fund as a whole.”); Sutton v. Bernard, 504 F.3d 688, 691 (7th Cir. 2007) (“[T]he

attorneys for the class petition the court for compensation from the settlement or common fund

created for the class’s benefit.”).

        The approach favored for consumer class actions in the Seventh Circuit is to compute

attorneys’ fees as a percentage of the benefit conferred upon the class; “there are advantages to


                                                 -5-
     Case: 1:19-cv-07915 Document #: 29 Filed: 05/12/20 Page 7 of 17 PageID #:708




utilizing the percentage method in common fund cases because of its relative simplicity of

administration.” Florin v. Nationsbank of Ga., N.A., 34 F.3d 560, 566 (7th Cir. 1994); In re Capital

One TCPA Litig., 80 F. Supp. 3d 781, 795 (N.D. Ill. 2015) (finding percentage-of-the-fund to be

the “normal practice in consumer class actions”). As other courts have explained:

       The percentage method is bereft of largely judgmental and time-wasting
       computations of lodestars and multipliers. These latter computations, no matter
       how conscientious, often seem to take on the character of so much Mumbo Jumbo.
       They do not guarantee a more fair result or a more expeditious disposition of
       litigation.

In re Union Carbide Corp. Consumer Prods. Bus. Sec. Litig., 724 F. Supp. 160, 170 (S.D.N.Y.

1989); see also In re Cont’l Ill. Sec. Litig., 962 F.2d 566, 573 (7th Cir. 1992) (easier to establish

market based contingency fee percentages than to “hassle over every item or category of hours and

expense and what multiple to fix and so forth”); Gaskill v. Gordon, 942 F. Supp. 382, 386 (N.D.

Ill. 1996) (percentage-of-fund method “provides a more effective way of determining whether the

hours expended were reasonable”), aff’d, 160 F.3d 361 (7th Cir. 1998).

       The Seventh Circuit has also determined that, in assessing the reasonableness of requested

attorneys’ fee, courts should consider the ratio of “(1) the fee to (2) the fee plus what the class

members received.” Redman v. RadioShack Corp., 768 F.3d 622, 630 (7th Cir. 2014) (omitting

administrative costs and incentive awards from analysis). The Seventh Circuit has clarified that

the “presumption” should be that “attorneys’ fees awarded to class counsel should not exceed a

third or at most a half of the total amount of money going to class members and their counsel.”

Pearson v. NBTY, Inc., 772 F.3d 778, 782 (7th Cir. 2014).

V.     ARGUMENT

       Plaintiffs respectfully request that the Court approve attorneys’ fees of $363,000, costs of

$13,082.50 and $2,500 incentive awards for Plaintiffs, totaling $5,000. As explained below, the

requested fee award is in line with the market rate for similar attorney services in this jurisdiction,


                                                 -6-
    Case: 1:19-cv-07915 Document #: 29 Filed: 05/12/20 Page 8 of 17 PageID #:709




and fairly reflects the result achieved. Similarly, the requested incentive award is comparable to

other privacy cases and should be approved.

       A.      Class Counsel’s Requested Fee Award Is Reasonable.

       The percentage-of-the-fund method should be used here. See Florin, 34 F.3d at 566. Class

Counsel’s and Plaintiffs’ efforts have resulted in a $1,100,000 non-reversionary Settlement Fund

that provides actual value to the Settlement Class. Moreover, Class Counsel believe that this

settlement—which partly arises out of COPPA violations and involves the unlawful collection of

children’s personally identifiable information and/or viewing data without parental consent—

represents the first settlement of its kind. Class Counsel therefore believe it is a groundbreaking

class action settlement in that respect. Class Counsel deserve to be compensated for the result they

achieved in this landmark privacy case.

       Class Counsel seek attorneys’ fees of 33% of the Settlement Fund, or $363,000, plus out-

of-pocket costs of $13,082.50. Given the result obtained for the Class in this case, and the fact that

the fee request is set at the “market range,” the requested fee award is presumptively reasonable.

Further, the requested fee award of 33% of the total Settlement Fund is also consistent with the

“market price” as reflected in the fees approved by judges in this Circuit in other class cases,

considering the risks of non-payment, the quality and extent of Class Counsel’s work on behalf of

the Settlement Class, and the overall stakes of the case.

               1.      Seventh Circuit Attorney Fee Analysis

       “Reversionary” or “claims made” settlements, where the defendant takes back any amount

of unclaimed/unused settlement funds, have come under scrutiny by the Seventh Circuit. Here,

however, there is a non-reversionary, “true” lump-sum cash fund of $1,100,000. Pearson’s

discussion of Boeing Co. v. Van Gemert, 444 U.S. 472, 480 (1980), highlights the difference:




                                                 -7-
    Case: 1:19-cv-07915 Document #: 29 Filed: 05/12/20 Page 9 of 17 PageID #:710




       [I]n [Boeing] the “harvest” created by class counsel was an actual, existing
       judgment fund, and each member of the class had “an undisputed and
       mathematically ascertainable claim to part of a lump-sum judgment recovered on
       his behalf.” Id. at 479. “Nothing in the court’s order made Boeing’s liability for this
       amount contingent upon the presentation of individual claims.” Id. at 480 n.5. The
       class members [in Boeing] were known, the benefits of the settlement had been
       “traced with some accuracy,” and costs could be “shifted with some exactitude to
       those benefiting.” Id. at 480-81. [Unlike in Boeing,] . . . [t]here is no fund in the
       present case and no litigated judgment, and there was no reasonable expectation in
       advance of the deadline for filing claims that more members of the class would
       submit claims than did.

Pearson, 772 F.3d at 782.

       The $1,100,000, non-reversionary common Settlement Fund here presents precisely the

type of “actual, existing judgment fund” cited with approval by the Seventh Circuit in Pearson.

Further, each Class Member has “an undisputed and mathematically ascertainable claim” to their

share of a lump-sum judgment. And while, in a reversionary settlement like the one addressed in

Pearson, “class counsel lack any incentive to push back against the defendant’s creating a

burdensome claims process in order to minimize the number of claims,” id., the notice plan in this

case (i.e., a robust multi-media campaign) presents no such issue because no money will revert to

Defendants.

       The Seventh Circuit has regularly found that “a district court should compare attorney fees

to what is actually recovered by the class and presume that fees that exceed the recovery to the

class are presumptively unreasonable.” In re Sears, Roebuck & Co. Front-Loading Washer Prods.

Liab. Litig., 867 F.3d 791, 792 (7th Cir. 2017) (citing Pearson, 772 F.3d at 782). Here, Class

Counsel’s requested fee award easily satisfies the Pearson presumption of reasonableness: It is




                                                -8-
    Case: 1:19-cv-07915 Document #: 29 Filed: 05/12/20 Page 10 of 17 PageID #:711




approximately 44.4% of the total of requested attorneys’ fees plus anticipated Settlement Class

benefits—well under the 50% high-mark referenced as presumptively reasonable in Pearson.2

         Class Counsel submit that at 33% of the common fund, this fee request is reasonable,

consistent with market rates, and should be approved. See Birchmeier v. Caribbean Cruise Line,

Inc., 896 F.3d 792, 795 (7th Cir. 2018) (affirming post-Pearson fee award in TCPA class action

that included, inter alia, “the sum of 36% of the first $10 million”); In re Capital One TCPA Litig.,

80 F. Supp. 3d 781 (N.D. Ill. 2015) (same); see also Taubenfeld v. Aon Corp., 415 F.3d 597, 600

(7th Cir. 2005) (noting table of 13 cases in the Northern District of Illinois submitted by class

counsel showing fees awarded ranged from 30% to 39% of the settlement fund); Karpilovksy v.

All Web Leads, Inc., 2017-cv-01307 (N.D. Ill. Aug. 8, 2019) (approving 35% of the settlement

fund).

                2.      The risk associated with this litigation justifies the requested fee award
                        of one-third of the common fund.

         “Contingent fees compensate lawyers for the risk of nonpayment. The greater the risk of

walking away empty-handed, the higher the award must be to attract competent and energetic

counsel.” Silverman v. Motorola Sols.,, Inc., 739 F.3d 956, 958 (7th Cir. 2013) (citing Kirchoff v.

Flynn, 786 F.2d 320 (7th Cir. 1986)). Thus, the risk of non-payment is a key consideration in

assessing the reasonableness of a requested fee and must be incorporated into any ultimate fee

award. See Sutton, 504 F.3d at 694 (finding abuse of discretion where lower court, in applying

percentage-of-the-fund approach, refused to account for the risk of loss on basis that “class actions

rarely go to trial and that they all settle[,]” noting that “there is generally some degree of risk that

attorneys will receive no fee (or at least not the fee that reflects their efforts) when representing a



2
 $363,000 Fee Award ÷ ($1,100,000 Settlement Fund - $283,782.50 Estimated Costs including
Settlement Administration Expenses) = approximately 0.4447.


                                                  -9-
   Case: 1:19-cv-07915 Document #: 29 Filed: 05/12/20 Page 11 of 17 PageID #:712




class because their fee is linked to the success of the suit[;] . . . [b]ecause the district court failed

to provide for the risk of loss, the possibility exists that Counsel, whose only source of a fee was

a contingent one, was undercompensated”).

        This case presented unique difficulties for class certification, summary judgment, and trial,

which support the fee request. For example, Defendant’s preemption defense with regard to the

claims settled by the FTC under COPPA presented a potential total block to Plaintiffs’ claims.

Defendants also contended that all of the Plaintiffs were bound by an arbitration agreement and

class action waiver purportedly contained in the App. Moreover, in the face of the arbitration

clause, Class Counsel undertook a substantial risk in bringing the novel privacy claims to prosecute

this action—despite the fact that recovery was far from guaranteed, they undertook the effort on

behalf of the Class. The Settlement is the first of its kind—and Counsel should be fairly

compensated.

        Class Counsel assumed the risk of this litigation, including the advancement of time, costs,

and expenses necessary to prosecute this matter zealously on behalf of Plaintiffs and the Class. See

Decl. of Gary E. Mason in Supp. of Pls.’ Unopposed Mot. for Final Approval ¶¶ 9-11, ECF No.

28-2 (“Mason MFA Decl.”); Ex. 1, Decl. of Gary M. Klinger in Supp. of Pls.’ Mot. for Attys.’

Fees, Costs, & Service Awards ¶ 9 (“Klinger Costs Decl.”), filed herewith. Given the lack of fee

shifting under the relevant privacy statutes, the uncertainty surrounding relevant law and its

application to data breaches where both causation and actual damages are difficult to prove, and

the unknown variables in relation to the size and nature of the class pre-suit, whether this Court

would ultimately certify Plaintiffs’ proposed class, and whether Plaintiffs would ultimately be

successful on the merits of their claims, the risk Class Counsel assumed was significant. This factor

supports the requested fee award.




                                                  -10-
   Case: 1:19-cv-07915 Document #: 29 Filed: 05/12/20 Page 12 of 17 PageID #:713




                 3.      The requested fee comports with the contract between Plaintiffs and
                         Class Counsel, and typical contingency fee agreements in this Circuit.

          The “actual fee contracts that were negotiated for private litigation” may also be relevant

considerations to a fee request. Taubenfeld v. AON Corp., 415 F.3d 597, 599 (7th Cir. 2005) (citing

Synthroid I, 264 F.3d at 719); Mangone v. First USA Bank, 206 F.R.D. 222, 226 (S.D. Ill. 2001)

(requiring weight be given to the judgment of the parties and their counsel where, as here, the fees

were agreed to through arm’s length negotiations after the parties agreed on the other key deal

terms).

          The customary contingency agreement in this Circuit is 33% to 40% of the total recovery.

Gaskill v. Gordon, 160 F.3d 361, 362-63 (7th Cir. 1998) (affirming award of 38%); Kirchoff v.

Flynn, 786 F.2d 320, 323 (7th Cir. 1986) (finding 40% to be “the customary fee in tort litigation”);

Retsky Family Ltd. P’ship v. Price Waterhouse, LLP, No. 97-7694, 2001 WL 1568856, at *4 (N.D.

Ill. Dec. 10, 2001) (customary contingent fee is “between 33 1/3% and 40%”). The agreement

between Plaintiffs and Counsel for Plaintiffs is consistent with such customary contingency

agreements. Mason MFA Decl. ¶ 12; Klinger Costs Decl. ¶ 11.

          The fees contemplated under Class Counsel’s representation agreements for cases in this

District and elsewhere generally fall within the one-third to 40% range. Mason MFA Decl. ¶ 12;

Klinger Costs Decl. ¶ 11. Here, Class Counsel’s fee request falls at the lower end of this range.

This factor supports a finding that the requested fee reflects the amount Class Counsel would have

received had they negotiated their fee ex ante, and should therefore be awarded.

                 4.      The requested fee reflects the fees awarded in other settlements.

          “As the Seventh Circuit has held, attorney’s fee awards in analogous class action

settlements shed light on the market rate for legal services in similar cases.” Kolinek v. Walgreen

Co., 311 F.R.D. 483, 493-94 (N.D. Ill. 2015) (citation omitted).



                                                 -11-
   Case: 1:19-cv-07915 Document #: 29 Filed: 05/12/20 Page 13 of 17 PageID #:714




       The reasonableness of Class Counsel’s 33% fee request here is further supported by the

fact that awards of more than 35% of a settlement fund are commonplace. See, e.g., Birchmeier v.

Caribbean Cruise Line, Inc., 896 F.3d 792, 795 (7th Cir. 2018) (affirming post-Pearson fee award

in TCPA class action that included, inter alia, “the sum of 36% of the first $10 million”); In re

Capital One TCPA Litig., 80 F. Supp. 3d 781 (N.D. Ill. 2015) (same); Karpilovksy, 2017-cv-01307,

(approving 35% of the settlement fund); see also Taubenfeld v. Aon Corp., 415 F.3d 597, 600 (7th

Cir. 2005) (noting table of 13 cases in the Northern District of Illinois submitted by class counsel

showing fees awarded ranged from 30% to 39% of the settlement fund).

       Consequently, the requested fee award falls in line with numerous other settlements

approved as reasonable in this Circuit and it, respectfully, should be approved.

               5.       The quality of performance and work invested support the fee request.

       The quality of Class Counsel’s performance and time invested through substantial informal

discovery and adversarial negotiations to achieve a $1,100,000 Settlement Fund for the benefit of

the Settlement Class further supports the requested fee award. Sutton, 504 F.3d at 693. In addition

to accepting considerable risk in litigating this action, Class Counsel committed their time and

resources to this case without any guarantee of compensation, whatsoever, only achieving the

Settlement after substantial negotiations. Mason MFA Decl. ¶ 9. Prior to filing the Complaint,

Class Counsel expended significant hours in preparing and negotiating the claims. They conducted

a pre-suit investigation, interviewed more than 800 potential claimants to evaluate potential claims,

engaged in substantial informal discovery and pre-suit negotiations, participated in an all-day

mediation in Palo Alto preceded by the exchange of multiple rounds of mediation briefs, and spent

weeks thereafter negotiating and finalizing the settlement and ancillary papers. Mason MPA Decl.

¶¶ 5-19, ECF No. 5-1.




                                                -12-
   Case: 1:19-cv-07915 Document #: 29 Filed: 05/12/20 Page 14 of 17 PageID #:715




       Class Counsel are experienced in litigating consumer class actions, including privacy cases.

See Mason MFA Decl. ¶ 3, Ex. A; Klinger Costs Decl. ¶¶ 3-8. And because they were proceeding

on a contingent fee basis, Class Counsel “had a strong incentive to keep expenses at a reasonable

level[.]” In re Marsh ERISA Litig., 265 F.R.D. 128, 150 (S.D.N.Y. 2010). Given the strength of

the Settlement obtained for the Class, the extensive discovery and lengthy and adversarial nature

of the settlement negotiations, Class Counsel respectfully submit that their experience and the

quality and amount of work invested for the benefit of the Class supports the requested fee.

               6.      The stakes of the case further support the fee request.

       The stakes of the case further support the requested fee award. This case involves

approximately 6,000,000 minor Settlement Class Members whose private information was

allegedly retrieved and stored by Defendants without parental consent. As privacy claims of this

type are novel—indeed, Class Counsel believe this is the first settlement of its kind—the amount

each Settlement Class Member is individually eligible to recover is unknown—and thus

individuals are unlikely to file individual lawsuits, especially because it is unclear whether fees are

recoverable under many of the applicable statutes. A class action is realistically the only way that

many individuals would receive any relief.

       In light of the number of Settlement Class Members and the fact that they likely would not

have received any relief without the assistance of Class Counsel, the requested fee is reasonable

and should be granted.

       B.      The Court Should Also Award Reasonable Reimbursement for Expenses.

       It is well established that counsel who create a common fund like this one are entitled to

the reimbursement of litigation costs and expenses. Beesley v. Int’l Paper Co., No. 06-703, 2014

WL 375432, at *3 (S.D. Ill. Jan. 31, 2014) (citing Fed. R. Civ. P. 23; Boeing, 444 U.S. at 478).

The Seventh Circuit has held that costs and expenses should be awarded based on the types of


                                                 -13-
   Case: 1:19-cv-07915 Document #: 29 Filed: 05/12/20 Page 15 of 17 PageID #:716




“expenses private clients in large class actions (auctions and otherwise) pay.” Synthroid I, 264

F.3d at 722; see also Spicer v. Chi. Bd. Options Exch., Inc., 844 F. Supp. 1226, 1256 (N.D. Ill.

1993) (noting that courts regularly award reimbursement of those expenses that are reasonable and

necessarily incurred in the course of litigation).

       Here, Class Counsel have incurred $13,082.50 in reimbursable expenses related to (1) legal

research; (2) court fees; (3) travel to mediation; and (4) mediator’s fees. Mason MFA Decl. ¶¶ 2,

10; Klinger Costs Decl. ¶¶ 2, 9. These expenses were necessary to prosecute this case and modest

in comparison to both similarly sized lawsuits and the enormous costs that likely would have been

incurred if litigation had continued. Id. Accordingly, Class Counsel request that the Court approve

as reasonable expenses in the amount of $13,082.50.

       C.      The Incentive Award to the Class Representative Should Be Approved.

       Class Counsel also respectfully request that the Court grant a service award, in total, of

$5,000.00 to Plaintiffs—$2,500.00 to each—for their efforts on behalf of the Class. Service awards

compensating named plaintiffs for work done on behalf of the class are routinely awarded. Such

awards encourage individual plaintiffs to undertake the responsibility of representative lawsuits.

See Cook v. Niedert, 142 F.3d 1004, 1016 (7th Cir. 1998) (recognizing that “because a named

plaintiff is an essential ingredient of any class action, an incentive award is appropriate if it is

necessary to induce an individual to participate in the suit”); Synthroid I, 264 F.3d at 722

(“Incentive awards are justified when necessary to induce individuals to become named

representatives.”). Indeed, without Plaintiffs serving as Class Representatives, the Class would not

have been able to recover anything. See In re Iowa Ready-Mix Concrete Antitrust Litig., No. 10-

4038, 2011 WL 5547159, at *5 (N.D. Iowa Nov. 9, 2011) (“[E]ach . . . plaintiff has provided

invaluable assistance and demonstrated an ongoing commitment to protecting the interests of class

members. The requested incentive award for each named plaintiff recognizes this commitment and


                                                 -14-
   Case: 1:19-cv-07915 Document #: 29 Filed: 05/12/20 Page 16 of 17 PageID #:717




the benefits secured for other class members, and is thus reasonable under the circumstances of

this case.”).

        The Class Representatives spent considerable time pursuing Class Members’ claims. In

addition to lending their names to this matter, and thus subjecting themselves to public attention,

Plaintiffs and their Guardian Mothers, were actively engaged in this Action. Among other things,

they (1) provided information to Class Counsel for the complaint and other pleadings; (2) reviewed

pleadings and other documents, including the complaint; (3) communicated on a regular basis with

Counsel and kept themselves informed of progress in the litigation and settlement negotiations;

and (4) reviewed and approved the proposed settlement. Mason MFA Decl. ¶ 13; Klinger Costs

Decl. ¶ 12. Their dedication to this Action was notable, particularly given the relatively modest

size of their personal financial stakes in this case.

        Moreover, the total amount requested here, $2,500.00 each for two Plaintiffs, is less than

many other awards approved by federal courts in this Circuit. See, e.g., Cook, 142 F.3d at 1016

(affirming $25,000 incentive award); Heekin v. Anthem, Inc., No. 05-01908, 2012 WL 5878032,

at *1 (S.D. Ind. Nov. 20, 2012) (approving $25,000 incentive award to lead class plaintiff over

objection); Will, 2010 WL 4818174, at *4 (awarding $25,000 each to three named plaintiffs);

Benzion v. Vivint, Inc., No. 12-61826 (S.D. Fla. Feb. 23, 2015) (awarding $20,000 incentive award

in TCPA class settlement); Final Approval Order ¶ 20, ECF No. 243, Desai v. ADT Sec. Servs.,

Inc., No. 11-1925 (N.D. Ill. Feb. 27, 2013) (awarding $30,000 incentive awards in TCPA class

settlement).

VI.     CONCLUSION

        For the foregoing reasons, Class Counsel respectfully request that the Court grant this

motion and award Class Counsel $363,000 in fees and $13,082.50 to reimburse their out-of-pocket




                                                  -15-
   Case: 1:19-cv-07915 Document #: 29 Filed: 05/12/20 Page 17 of 17 PageID #:718




costs. Class Counsel further request that the Court approve a service award to both Plaintiffs in the

amount of $2,500.00 each.



 Dated: May 12, 2020                               Respectfully Submitted,



                                                   By: /s/ Gary M. Klinger
                                                   Gary M. Klinger
                                                   MASON LIETZ & KLINGER LLP
                                                   227 W. Monroe Street, Suite 2100
                                                   Chicago, IL 60630
                                                   Phone: (312) 283-3814
                                                   Fax: (773) 496-8617
                                                   gklinger@masonllp.com

                                                   Gary E. Mason
                                                   MASON LIETZ & KLINGER LLP
                                                   5101 Wisconsin Avenue NW, Suite 305
                                                   Washington D.C. 20016
                                                   Phone: (202) 429-2290
                                                   Fax: (202) 429-2294
                                                   gmason@masonllp.com

                                                   Attorneys for Plaintiffs and the Class



                                 CERTIFICATE OF SERVICE

       I hereby certify that on May 12, 2020, I electronically filed the foregoing document with

the Clerk of the Court, using the CM/ECF system, which will send a notice of electronic filing to

all Counsel of record.




                                                              By: /s/ Gary M. Klinger
                                                              Gary M. Klinger




                                                -16-
